 Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 1 of 7 Page ID #83




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FREDEAL TRUIDALLE,                                )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-00743-SMY
                                                   )
                                                   )
 WARDEN BROOKHART, ROB                             )
 JEFFREYS, C/O PIPER, C/O                          )
 CRAWFORTH, C/O WEST, FISHER,                      )
 NURSE MRS. K., JANE DOE #1 NURSE                  )
 PRACTITIONER, JOHN DOE #1 HEAD                    )
 OF INTEL, JOHN DOE #2 MEDICAL                     )
 DIRECTOR, and WEXFORD HEALTH                      )
 SOURCES, INC.,                                    )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Fredeal Truidalle, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Menard Correctional Center, brings this action pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights while he was housed at

Lawrence Correctional Center (“Lawrence”). He alleges that Defendants denied him access to his

eyeglasses and dentures while in segregation. He asserts claims under the Eighth Amendment and

Illinois state law and seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that

is legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for



                                                 1
 Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 2 of 7 Page ID #84




money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                           The Complaint

       Plaintiff makes the following allegations in the Complaint:            Plaintiff was placed in

segregation under investigative status by John Doe #1 and Piper on February 26, 2019 (Doc. 9, p.

12). John Doe #1 and Piper refused to provide Plaintiff with his property, including his dentures

and eyeglasses. He was denied his personal property as a result of a policy by internal affairs

officers of improperly denying inmates in investigative segregation access to their personal

property as a form of punishment. Lashbrook and Rob Jeffreys were aware of these policies and

did nothing about it (Id. at pp. 12-13). Plaintiff informed Jane Doe #1, Mrs. K, West, Crawforth,

Piper, and Fisher that he needed his dentures and that without them, his gums would be bruised

and swell (Id. at p. 14). As a result of not having access to his dentures, Plaintiff suffered from

bruising and swelling which caused him pain. He was also not able to eat certain foods without

his dentures and was not able to eat at all on certain occasions, which caused him to lose weight

and to have constipation (Id. at pp. 14-15).

       Plaintiff saw Jane Doe #1 and Mrs. K but they did not provide him with proper care because

they are not dentists (Id. at p. 15). Mrs. K also failed to refer Plaintiff’s threats of cutting himself

to the mental health department, denying him care (Id. at p. 17). John Doe #2 and Wexford

Health Sources, Inc. did not properly train Jane Doe #1 and Mrs. K to forward dental complaints

to the dentist (Id. at p. 16). Wexford also has a policy of understaffing the healthcare unit which

caused Plaintiff to not be properly referred to the dentist (Id. at p. 17).

       Based on the allegations in the Complaint, the Court finds it convenient to organize the pro

se action into the following Counts:



                                                   2
    Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 3 of 7 Page ID #85




        Count 1:          Eighth Amendment deliberate indifference claim against
                          Brookhart, Jeffreys, John Doe #1, West, Piper, Crawforth, John
                          Doe #2, Mrs. K, Jane Doe #1, Fisher, and Wexford Health
                          Sources, Inc., for denying him access to his eyeglasses and
                          dentures.

        Count 2:          Intentional infliction of emotional distress claim against John
                          Doe #1, Piper, Fisher, West, Crawforth, Brookhart, and Jeffreys
                          for denying him access to his eyeglasses and dentures.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                    Count 1

        Plaintiff adequately states a viable deliberate indifference claim against Piper, Crawforth,

West, Fisher, Mrs. K, Jane Doe #1, and John Doe #1. He also alleges that Lashbrook and Jeffreys

were aware of these actions and turned a blind eye to the Internal Affairs officers’ conduct. Estelle

v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016);

Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment).

        Wexford cannot be liable on the basis of respondeat superior or supervisory liability

because it is not recognized under § 1983. Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789

(7th Cir. 2014) (citing Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)).

Wexford can only be liable for deliberate indifference if an unconstitutional policy or practice of

the corporation caused the constitutional deprivation. Here, Plaintiff alleges that Wexford has a




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
 Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 4 of 7 Page ID #86




policy of understaffing its healthcare unit and failing to train its nurses, and that these policies

prevented him from receiving proper care. Therefore, his claim against Wexford will also proceed.

       Plaintiff alleges that John Doe #2 Medical Director failed to properly train Mrs. K and Jane

Doe #1. As such, he attempts to assert a respondeat superior claim against this individual which

is not colorable under § 1983. Chavez v. Illinois State Police, 251 F.3d 612, 651 (2001); Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). He does not claim that John Doe #2 was

personally involved in his care. And, although he alleges that John Doe #2 failed to train the nurses

properly, “failure to train claims are usually maintained against municipalities, not against

individuals, and, in the Eighth Amendment context, such claims may only be maintained against

a municipality.” Brown v. Budz, 398 F.3d 904, 918 (7th Cir. 2005). Therefore, Plaintiff’s claims

against John Doe #2 will be dismissed.

       Plaintiff is no longer housed at Lawrence Correctional Center. As such, his request for

injunctive relief (Doc. 8, p. 21) is moot. Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (a

prisoners request for injunctive relief is rendered moot by his transfer to another prison); Koger v.

Bryan, 523 F.3d 789, 804 (7th Cir. 2008). Further, because he seeks solely monetary damages,

his claims against Defendants in their official capacities will also be dismissed. See Brown v. Budz,

398 F.3d 904, 918 (7th Cir. 2005).

                                              Count 2

       Plaintiff states a viable claim against John Doe #1, West, Piper, Crawforth, Fisher,

Brookhart, and Jeffreys for intentional infliction of emotional distress. Somberger v. City of

Knoxville, Ill., 434 F.3d 1006, 1030 (7th Cir. 2006); see Lopez v. City of Chi., 464 F.3d 711, 720

(7th Cir. 2006).




                                                 4
    Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 5 of 7 Page ID #87




                                Motion for Appointment of Counsel

        In his Motion for Appointment Counsel (Doc. 8), Plaintiff states that he has written several

attorneys but has not heard back from any of them. It is difficult to accurately evaluate the need

for the assistance of counsel at this early stage of the litigation. See Kadamovas v. Stevens, 706

F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel ... cannot be gauged.”). 2 The assistance of counsel is also not

needed at this time because the defendants have not yet been served and a discovery schedule has

not been entered. Accordingly, Plaintiff’s Motion (Doc. 8) is DENIED without prejudice.

Plaintiff may renew his request for the recruitment of counsel at a later date.

                                              Disposition

        IT IS HEREBY ORDERED that Count 1 shall proceed against Piper, Crawforth, West,

Fisher, Mrs. K, Jane Doe #1, John Doe #1, Brookhart, Jeffreys, and Wexford, but is DISMISSED

without prejudice as to John Doe #2. The Clerk is DIRECTED to TERMINATE John Doe #2

from the docket. Count 2 shall proceed against John Doe #1, West, Piper, Crawforth, Fisher,

Brookhart, and Jeffreys.

        The Clerk of Court shall prepare for Defendants Warden Brookhart, Rob Jeffreys, C/O

Piper, C/O Crawforth, C/O West, Fisher, Nurse Mrs. K, Jane Doe #1, John Doe #1, and Wexford

Health Sources, Inc.: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to the defendants’ place

of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver of




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                    5
 Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 6 of 7 Page ID #88




Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Service shall not be made on the Doe Defendants until such time as Plaintiff has identified

them by name in a properly filed motion for substitution of party. Plaintiff is ADVISED that it is

his responsibility to provide the Court with the name and service address for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                  6
 Case 3:19-cv-00743-SMY Document 13 Filed 06/02/20 Page 7 of 7 Page ID #89




after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 2, 2020


                                                      s/ Staci M. Yandle_________
                                                      STACI M. YANDLE
                                                      United States District Judge



                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 7
